LEWIS, J.
(dissenting).
When the whole record is read consecutively, several side lights are thrown upon the case which do not appear from the above statement of facts. Considering the physical condition of the prosecutrix, her graphic account of what occurred and how she was handled, defendant’s subsequent conduct prior to arrest, the complete breaking down of all lines of defense, and his impeachment for truth and veracity, I am decidedly of the opinion that the trial court and jury were entitled to pass upon the question whether the offense was proven, although the prosecutrix did not testify that she tried to prevent it by crossing her legs.